Citation Nr: 0419027	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1988 rating decision that granted service connection 
and assigned a 30 percent disability rating for bronchial 
asthma.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1989 rating decision that confirmed and continued 
the 30 percent rating for bronchial asthma.

3.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling, to include 
consideration of the propriety of the reduction of the 60 
percent rating effective April 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1988.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  A rating action of July 1999 denied 
the veteran's claim for a rating in excess of 30 percent for 
bronchial asthma.  By a rating action of November 1999, the 
RO increased the evaluation assigned for service-connected 
bronchial asthma from 30 percent to 60 percent, effective 
January 21, 1999.  That rating action also determined that 
there was no CUE in the RO decision of November 1988 that 
granted service connection and assigned a 30 percent 
disability rating for bronchial asthma.  Subsequently, a 
rating action of April 2002 reduced the evaluation for 
bronchial asthma from 60 percent to 30 percent, effective 
April 1, 2002.  

This case was previously before the Board in October 2002, at 
which time it was remanded to the RO for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a November 1988 rating decision, the RO granted 
service connection for bronchial asthma and assigned a 30 
percent disability evaluation, effective from July 8, 1988.  
The veteran was notified of that decision, but did not 
perfect a timely appeal.  

3.  The November 1988 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

4.  A rating action of April 1989 confirmed and continued the 
30 percent disability rating for bronchial asthma.  The 
veteran was notified of that decision, but did not perfect a 
timely appeal.  

5.  The rating decision of April 1989 was reasonably 
supported by the evidence then of record and the prevailing 
legal authority and was not undebatably incorrect.  

6.  A 60 percent rating was in effect for bronchial asthma 
from January 21, 1999 through March 31, 2002.  

7.  In a rating decision dated in April 2002, the RO reduced 
the 60 percent evaluation in effect for bronchial asthma to 
30 percent, effective April 1, 2002.  

8.  The reduction of the evaluation of the bronchial asthma 
from 60 to 30 percent did not result in a reduction in the 
overall compensation payments being made to the veteran, 
because the RO had increased the evaluation for another 
service-connected disability from 30 percent to 70 percent in 
a June 2001 rating decision, effective August 31, 1999.  A 
total disability rating based on individual unemployability 
(TDIU) was also assigned effective August 31, 1999.  

9.  The medical evidence of record at the time of the 
reduction did not demonstrate improvement in the veteran's 
service-connected disability as to warrant reduction in the 
assigned 60 percent disability rating.  

10.  Since January 21, 1999, the veteran's bronchial asthma 
has been manifested by symptoms requiring at least monthly 
visits to a physician for required care of exacerbations.  
Pulmonary function studies showed an FEV-1 of 37 percent of 
predicted in May 1999, FEV-1/FVC of 52 percent in July 2003, 
and 54 percent in November 2003.  However, the veteran has 
not had an FEV-1 or a FEV-1/FVC of less than 40 percent; nor 
has he had episodes of respiratory failure, or needed daily 
use of systemic high dose corticosteroids or 
immunosuppressive medications.  


CONCLUSIONS OF LAW

1.  The November 1988 RO rating decision that granted service 
connection for bronchial asthma and assigned a 30 percent 
evaluation, effective July 8, 1988, is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).  

2.  The November 1988 rating decision granting service 
connection for bronchial asthma and assigning a 30 percent 
evaluation, effective July 8, 1988, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).  

3.  The April 1989 rating decision, which confirmed and 
continued the 30 percent for bronchial asthma, is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2003).  

4.  The April 1989 rating decision, which confirmed and 
continued the 30 percent rating for bronchial asthma, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.105(a) (2003).  

5.  The regulatory requirements for restoration of a 60 
percent evaluation of the bronchial asthma from January 21, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 
6602 (2003).  

6.  The criteria for a rating in excess of 60 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at *21.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Id. at *22.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 19, 2003, was 
not given prior to the adjudication which is the subject of 
this appeal, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board.  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran in May 
2003.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's May 2003 letter told the veteran 
about the VCAA and its application to his increased rating 
claim.  Specifically, the RO told the veteran about the types 
of information necessary to substantiate his claim and the 
respective responsibilities of the veteran and the RO in 
obtaining this information.  The RO also told the veteran 
that if he had not been treated or examined recently by a 
doctor and could not submit other evidence of increased 
disability, he could submit his own statement describing his 
symptoms and information about them.  Moreover, the RO told 
the veteran that it was in possession of his treatment 
records from the VA Medical Center (VAMC) in Memphis, TN 
until May 17, 2003, and that he should inform it of any 
recent treatment he had received from VA.  The RO also told 
the veteran to send any additional evidence within 30 days or 
indicate that he had no additional evidence to submit.  

Therefore, the RO in this case fully complied with the VCAA 
as interpreted in Pelegrini, as its VCAA letter provided the 
information specified by Charles and Quartuccio, and, in its 
comprehensive and case specific listing of the types of 
evidence the veteran could provide, along with telling the 
veteran it wanted to give him an opportunity to submit 
evidence pertaining to his claim and that he should send any 
such evidence promptly or state that he had none to submit, 
indicated to the veteran that that he should provide any 
evidence in his possession pertaining to the claim.  

The Board finds that VA's duties under the law and recently 
revised regulations have been fulfilled.  The veteran was 
provided adequate notice of the evidence needed to 
substantiate his claim.  For example, the discussions in the 
July 1999 decision appealed, the November 1999 rating 
decision, the October 2000 statement of the case, the 
November 2000 supplemental statement of the case, the June 
2001 rating decision, the April 2002 rating decision, the 
April 2002 supplemental statement of the case (SSOC), the 
October 2002 Board remand, the October 2002 SSOC, the 
February 2003 SSOC, the May 2003 SSOC, and the January 2004 
SSOC (especially when considered collectively) informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Moreover, the RO subsequently obtained all of the veteran's 
outstanding VA Outpatient Treatment (VAOPT) records and 
ordered a VA examination, conducted in November 2003, as to 
the severity of his bronchial asthma.  Thus, the RO complied 
with the VCAA's preliminary duty to assist provisions and 
their implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or the implementing regulations, and the Board 
will proceed to adjudicate the veteran's claim.  


I.  Factual background.

The records indicate that the veteran entered active duty in 
November 1981.  The service medical record reflects that the 
veteran was evaluated at a Naval hospital from January 1988 
to April 1988 for bronchial asthma.  It was reported that the 
veteran developed bronchospasms for the first time in July 
1987; at that time, he was treated for three weeks with 
bronchodilators with very poor results and was referred for 
evaluation.  He then received treatment with Proventil, Theo-
Dur and Azmacort, also with very poor results.  The veteran 
reported having attacks almost every day, which increased 
with poor weather.  It was noted that the veteran had a 
course of oral prednisone with slight improvement of 
symptoms.  On examination, the lungs were clear to 
auscultation and percussion, but on previous occasions there 
was evidence of scattered wheezes.  The rest of the physical 
examination was essentially non-contributory and within 
normal limits.  Pulmonary function studies disclosed 
expiratory flow rates consistent with moderate obstructive 
patterns; there was marked improvement of bronchospasms after 
bronchodilation.  Of record is the report of a Central 
Physical Evaluation Board proceeding, dated in May 1988, at 
which time it was determined that the veteran was unfit for 
duty as a result of bronchial asthma; it was also determined 
that the disability was ratable at 10 percent.  

Based upon the above clinical findings, a rating action of 
November 1988 granted service connection for bronchial 
asthma; a 30 percent disability rating was assigned, 
effective July 8, 1988.  

Received in February 1989 were VA progress notes, dated from 
September 1988 to November 1988.  These records show that the 
veteran was seen at a VA hospital on September 8, 1988 for 
evaluation of his asthma.  At that time, pulmonary function 
testing (PFT) showed FVC to be 93 percent of predicted value; 
FEV-1 was 66 percent of predicted value; and FEV-1/FVC was 58 
percent of predicted value.  The examiner characterized the 
pulmonary function test as showing a moderate obstructive 
defect.  The impression was reported as new onset asthma.  He 
was seen in November 1988 for follow up evaluation of his 
asthma; at that time, he reported some wheezing but otherwise 
doing ok.  He was using Theo-Dur, Azmacort, and Proventil.  
Pulmonary function test reportedly showed moderate 
obstruction with good responses to medication.  

Received in April 1989 was the report of a private treatment 
report, indicating that the veteran was seen on September 17, 
1988, for exacerbation of asthma; the veteran complained of 
an asthmatic attack unrelieved by treatment at the VA.  It 
was noted that he had been using inhalers frequently since 
leaving the VA.  On examination, it was noted that he was in 
mild respiratory distress.  Examination of the lungs revealed 
scattered inspiratory and expiratory wheezes.  The diagnosis 
was asthma exacerbation.  

By a rating action of April 1989, the RO confirmed and 
continued the 30 percent disability rating assigned for 
bronchial asthma.  

On the occasion of a VA examination in July 1990, the veteran 
complained of shortness of breath, wheezing, coughing, 
inflammation of respiratory tract, and nervousness.  The 
veteran indicated that he had had an exacerbation of his 
asthma in January 1990, but he did not have the required 
medication.  Examination of the lungs revealed mild 
expiratory wheezes.  Pulmonary function testing (PFT) showed 
FVC to be 103 percent of predicted value; FEV-1 was 95 
percent of predicted value; and FEV-1/FVC was 81 percent of 
predicted value.  The examiner indicated that the veteran 
exhibited classic symptoms of asthma and he was on oral 
medication and inhalers, although he had had improvement in 
FEV-1 since October 1988.  

By a rating action of August 1990, the RO confirmed and 
continued the 30 percent disability rating assigned for 
bronchial asthma.  

The veteran's claim for an increased rating for bronchial 
asthma (VA Form 21-4138) was received in January 1999.  
Submitted in support of his claim were VA medical records, 
dated from September 1998 through May 1999, which show that 
the veteran received ongoing treatment for complaints 
increased symptoms of asthma with shortness of breath and 
wheezing.  The records indicate that the veteran was on 
multiple inhalers.  The veteran was seen at a VA clinic in 
September 1998 with complaints of increased shortness of 
breath, wheezing, rhinorrhea, and productive cough.  The 
impression was asthma exacerbation; he was advised to 
continue Proventil and Azmacort.  During a clinical visit in 
March 1999, the veteran indicated that he was on high doses 
of medication, including Proventil and Azmacort; he noted 
that he recently underwent a course of taking Prednisone.  
Pre-bronchodilation pulmonary functioning testing disclosed 
that the veteran had FVC of 59% of predicted; FEV-1 of 37% of 
predicted; and FEV- 1/FVC of 60%.  The examiner explained 
that the findings suggested moderate obstructive ventilatory 
defect; he also noted that FEV-1 had decreased since the last 
examination.  The technician noted that the results also 
suggested poor patient effort and/or neuromuscular disorder.  

Received in September 1999 were medical records dated from 
May 1989 through May 1999, which show that the veteran 
received frequent treatment for asthma, to include required 
treatment with steroid medications to control asthma attacks.  
The records also show that Prednisone, a corticosteroid, was 
frequently used during this period to control asthma for the 
past several years; the frequency of its usage were in high 
dosages multiple times within a short period of time.  The 
veteran was seen at a VA clinic in January 1998 with 
complaints of increased shortness of breath; it was noted 
that he had a history of asthma and had been taking his 
medication, but they didn't seem to help.  The impression was 
asthma exacerbation.  In September 1998, the veteran was seen 
at a private clinic with exacerbation of his asthma; it was 
noted that he had been to the VA twice that week; he was 
started on Prednisone (60 mg for 2 days to be decreased 
daily).  He was next seen in January 1999 with heavy wheezing 
and some cough with yellow discharge.  

Based upon these clinical records, a rating action in 
November 1999 increased the rating for bronchial asthma from 
30 percent to 60 percent, effective January 21, 1999.  
However, the RO denied the claim for a rating in excess of 30 
percent retroactive to July 8, 1988.  

VA progress notes, dated from June 2000 through April 2001, 
reflect ongoing treatment for several disabilities including 
recurring asthma attacks.  During a clinical visit in June 
2000, it was noted that the veteran was being seen as a 
follow up from an emergency room visit 3 days ago, at which 
time he was apparently treated for asthma exacerbation 
judging from the medications filled at the pharmacy.  The 
veteran indicated that he had a real bad asthma attack and 
was coughing real hard; although he was much better at the 
time of the visit, he was still wheezing some.  The pertinent 
diagnosis was bronchitis, improved; and, asthma, exacerbated 
by bronchitis.  The veteran was next seen in November 2000 
with complaints of "asthma attack."  On examination, it was 
noted that the veteran appeared to be in mild distress but 
was talking in full sentences with dyspnea.  The impression 
was asthma exacerbation; he was treated with medication, 
including 125 mg of Prednisone.  When seen in April 2001, it 
was noted that the veteran had asthma with possible 
respiratory infection.  

The veteran was afforded a VA compensation examination in May 
2001, at which time he indicated that he had been working as 
an occupational therapist from 1996 until June 1999 when he 
was involved in a motor vehicle accident and has not worked 
since.  The veteran indicated that he had asthma attacks 
almost every day; he was seen on an average of once per month 
at Prucare, but he was never admitted to the hospital or put 
on a respirator since he had a respiratory failure.  His 
treatment consists mainly of Azmacort, breathing treatment, 
and Prednisone.  The veteran reported that, during the period 
from 1998 through "90" asthma attacks had interfered with 
the regularity of his class attendance.  He stated that he 
continued to work even when asthma attacks occur during his 
working hours with his inhalers.  The veteran also noted 
that, during the period from June to September 1999, he 
continued to have daily asthma attacks that required him 
sometimes to go to the emergency room at the VA.  The veteran 
indicated that he still had asthma attacks every day, two to 
three times a day with a burning sensation in his chest with 
wheezing and coughing.  He usually becomes short of breath 
and has to use Proventil right away; if that does not work, 
he then uses Azmacort or eventually had to use a dose of 
Singulair.  He had not been to the emergency room since 
January 2001.  

On examination, the lungs were clear bilaterally on 
auscultation and percussion.  It was noted that, on April 
2001, the veteran had a pulmonary function test, which 
disclosed that the veteran had FEV-1 of 83% of predicted; and 
FEV-1/FVC of 74%.  Following bronchodilation, the veteran had 
FEV-1 of 89% of predicted; and FEV-1/FVC of 78%.  A chest x-
ray was reported to be normal.  The examiner stated that 
those findings were suggestive of a small airway disease, gas 
transfer was normal.  

Of record are VA medical records, dated from November 2001 to 
August 2002, which show that the veteran continued to receive 
treatment for complaints of asthma attacks.  The veteran was 
seen in the emergency room in November 2001 complaining of 
shortness of breath over the past 2 days; he noted that this 
SOB occurred at rest, with exertion, when supine and started 
slowly.  He noted that the SOB was constant and was 
associated with wheezing.  He was using inhalers.  The 
impression was disturbance of respiratory status.  He was 
seen for follow up visits in December 2001 and February 2002; 
on each occasion, the asthma was described as moderate.  The 
veteran was again seen in May 2002, at which time it was 
noted that he was being followed in pulmonary for moderate to 
severe persistent asthma; he indicated that his last visit to 
ER was for rescue therapy in February.  It was noted that he 
has recently needed 4-6 additional puffs of Albuterol over 
the past 2-3 weeks each day.  The impression was moderate to 
severe asthma.  In August 2002, the veteran was referred to 
pulmonary clinic for follow up evaluation.  It was noted that 
the veteran was much better since his medication change on 
his last visit; however, he was still using his Albuterol 
inhaler.  It was noted that his symptoms were worse in humid 
times of the year.  He also reported nocturnal symptoms every 
night.  On examination, the lungs were clear to auscultation 
bilaterally.  The impression was moderate persistent asthma.  

Received in December 2002 were private treatment reports, 
dated from November 1995 to June 2002, which essentially 
reflect treatment for unrelated disabilities.  VA progress 
notes dated from November 2002 through April 2003 show that 
the veteran continued to receive clinical evaluation and 
treatment for his asthma.  Received in October 2003 were 
private treatment reports, dated from September 1998 through 
January 2000, the findings of which were previously reported.  

The veteran was afforded a VA examination in November 2003, 
at which time he reported having three to four asthma attacks 
a day; he stated that he treats his symptoms with Albuterol 
metered-dose inhaler as well as the Combivent metered-dose 
inhaler since July 2003.  He denied any recent 
hospitalizations.  He was seen in the emergency room in May 
2003 and was given a Medrol dose pack.  He has not used the 
Medrol pack except for the emergency room visit in May 2003 
and in November 2001; he was also seen in the emergency room 
in April 2002 for an asthmatic attack.  The veteran indicated 
that there were about 15-16 days out of the month that the 
asthma attack causes him to go to bed for at least eight 
hours during the day.  

Examination of the lungs revealed decreased breath sounds 
throughout, bilaterally.  The examiner also reported 
expiratory wheeze sporadic.  A chest x-ray was reported to be 
normal.  PFT revealed FVC was 123 percent of predicted; and 
FEV-1 was 84 percent of predicted and FEV-1/FVC was 54 
percent predicted.  These findings were pre-bronchodilator.  
The diagnostic impression was moderate obstructive 
ventilatory defect which is not improved with 
bronchodilators.  Received in January 2004 were VA progress 
notes, dated in July 2003, which show that the veteran was 
seen at the pulmonary clinic for symptoms of his asthma.  
These records show that the veteran required daily medication 
therapy for his asthma.  


II.  Legal analysis.

A.  CUE in the November 7, 1988 and April 1989 rating 
decisions.

In June 1988, the veteran submitted a claim of service 
connection for bronchial asthma.  The evidence that was of 
record at the time of the November 1988 rating decision 
consisted of the veteran's service medical records, including 
the PEB proceedings.  As noted above, the service medical 
records noted that PFT disclosed expiratory flow rates 
consistent with moderate obstructive patterns; there was 
marked improvement of bronchospasms after bronchodilation.  
During a Central Physical Evaluation Board proceeding in May 
1988, it was determined that the veteran was unfit for duty 
as a result of bronchial asthma; it was also determined that 
the disability was ratable at 10 percent.  

In the November 7, 1988, rating action, service connection 
bronchial asthma was granted and a 30 percent rating 
assigned, effective from July 8, 1988.  The veteran was 
notified of that decision and his appellate rights later in 
November 1988.  The veteran submitted an NOD in December 
1988.  Following the receipt of additional medical records in 
February and April 1989, a rating action in April 1989 
confirmed and continued the 30 percent rating for bronchial 
asthma.  Thereafter, the RO issued a statement of the case on 
the issue of increased rating for bronchial asthma in May 
1989.  The veteran did not perfect an appeal as to those 
rating actions; therefore, the November 1988 and April 1989 
decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

In January 2000, the veteran submitted a claim contending 
that the November 1988 rating decision contained CUE.  He 
subsequently submitted a similar claim with regard to the 
April 1989 rating decision.  In those claims and subsequent 
statements, the veteran argued that the records clearly 
indicate that he was seen in an emergency room at a VA 
hospital in September 1988 for exacerbation of his asthma 
symptoms; at that time he was prescribed prednisone.  He also 
notes that those records refer to significant shortness of 
breath.  The veteran further argues that he was again 
provided prednisone in May 1989 to address exacerbation of 
asthma.  During a clinical visit in May 1989, it was reported 
that "....because patient will continue with medical therapy, 
we will consider immunotherapy if patient worsens in the 
future."  

In determining whether the November 1988 rating decision that 
assigned a 30 percent rating for bronchial asthma and the 
April 1989 rating decision that confirmed that rating were 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

Given the parameters of the law surrounding CUE claims, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing the CUE 
claim and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  That 
claim is ready to be considered on the merits.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification of the November 1988 and April 
1989 decisions, the veteran did not perfect an appeal to 
those decisions; therefore, those decisions became final as 
to the evidence then before the RO.  See 38 U.S.C.A. § 7105 
(West 2002).  See also 38 C.F.R. §§ 20.302, 20.1103 (2003).  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.  

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" language 
in Russell.  A disagreement with how the RO evaluated the 
facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

(i).  CUE in the November 1988 rating decision.

In November 1988, the RO granted service connection and 
assigned a 30 percent disability rating for bronchial asthma, 
applying Diagnostic Code 6602.  The veteran essentially 
argues that he should have been assigned a 60 percent rating 
under that code.  

At the time of the November 1988 rating decision, governing 
laws and regulations regarding diseases of the trachea and 
bronchi provided that: 

Under Diagnostic Code 6602, mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks warranted a 10 
percent evaluation; moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10 - 14 day 
intervals) with moderate dyspnea on exertion between attacks 
warranted a 30 percent evaluation; and severe bronchial 
asthma with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor being precluded, warranted a 60 percent evaluation.  38 
C.F.R. Part 4.  

The evidence that was of record at the time of the November 
1988 rating decision consisted of the veteran's service 
medical records, including the PEB proceedings.  As noted 
above, the service medical records noted that PFT disclosed 
expiratory flow rates consistent with moderate obstructive 
patterns; there was marked improvement of bronchospasms after 
bronchodilation.  During a Central Physical Evaluation Board 
proceeding in May 1988, it was determined that the veteran 
was unfit for duty as a result of bronchial asthma; it was 
also determined that the disability was ratable at 10 
percent.  

The evidence does not show that a 60 percent rating should 
have been assigned under any of the aforementioned Diagnostic 
Code.  While the service medical records indicate that the 
veteran reported daily asthma attacks, and the need for 
medication to control his asthma, the clinical data do not 
support a finding of severe bronchial asthma.  Significantly, 
on examination in 1988, the lungs were clear to auscultation 
and percussion; and a PFT revealed findings of a moderate 
impairment.  The preponderance of the evidence shows that the 
veteran's bronchial asthma was no more than moderate, which 
is commensurate with the 30 percent rating assigned.  The 
veteran's bronchial asthma is not shown to have been of 
sufficient severity, in terms of either intensity or 
frequency of occurrence, to satisfy the criteria for a 
schedular evaluation higher than 30 percent.  

Accordingly, the RO's failure to assign a 60 percent rating 
for bronchial asthma was consistent with the regulations and 
the evidence extant in November 1988.  The Board concludes 
that the November 1988 RO decision to award the veteran a 30 
percent disability rating for bronchial asthma, and not to 
assign a 60 percent rating was not undebatably erroneous, in 
fact or law.  The veteran has not presented evidence of error 
of either fact or law which, when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Accordingly, the 
November 1988 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a).  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records are arguably plausible is insufficient to establish 
clear and unmistakable error.  Thus, in conclusion, the Board 
finds that there was no CUE with respect to application of 
statutory or regulatory provisions.  The appellant has not 
met the relevant burden, and, therefore, the November 1988 
rating decision did not involve CUE and is final.  
Accordingly, the Board finds that the November 7, 1988 rating 
decision that assigned a 30 percent rating for bronchial 
asthma was not clearly and unmistakably erroneous.  

(ii).  CUE in the April 1989 rating decision.

The veteran also asserts that the April 1989 confirmed rating 
decision, which confirmed and continued the 30 percent 
disability rating assigned to his service-connected bronchial 
asthma, contains CUE.  

The crux of the veteran's argument is that in rating the 
service-connected disorder, the RO failed to consider 
available VA medical records indicating that he was seen in 
an emergency room on September 17, 1988, for increased 
shortness of breath (dyspnea).  He argues that the May 1989 
statement of the case specifically noted that there was no 
indication of dyspnea; however, he notes that treatment notes 
dated September 17, 1988, and September 19, 1988, reflect 
complaints and treatment for increasing chest congestion and 
shortness of breath.  On each occasion, the veteran was 
treated with inhalers and short courses of steroids.  

At the time of the RO rating decision at issue, the service-
connected bronchial asthma remained rated at 30 percent under 
Code 6602 of the version of the VA rating schedule then in 
effect.  Under the rating schedule, a 30 percent rating is 
warranted for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with no clinical 
findings between attacks.  The next schedular evaluation of 
60 percent requires severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent rating is assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  

Only the evidence of record before the RO in the rating 
decision at issue may be considered in determining whether 
CUE was committed.  The medical evidence before the RO in 
April 1989 included VA outpatient treatment reports dated 
September and November 1988 and a private treatment report 
dated in September 1988.  The records indicate that the 
veteran was seen at a VA hospital on September 8, 1988, due 
to new onset of asthma.  Pulmonary function testing (PFT) 
showed FVC to be 93 percent of predicted value; FEV-1 was 66 
percent of predicted value; and FEV-1/FVC was 58 percent of 
predicted value.  The examiner characterized the pulmonary 
function test as showing a moderate restricting defect.  The 
diagnosis was new onset of asthma.  He was subsequently seen 
at a private hospital later on September 17, 1988, for 
exacerbation of asthma; it was noted that he had been using 
inhalers frequently since leaving the VA.  Examination of the 
lungs revealed scattered inspiratory and expiratory wheezes.  
The diagnosis was asthma exacerbation.  He was seen in 
November 1988 for follow up evaluation of his asthma; he had 
some wheezing but otherwise doing ok.  He was using Theo-Dur, 
Azmacort, and Proventil.  Pulmonary function test reportedly 
showed moderate obstruction with good responses to 
medication.  

The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record clearly 
established the fact that the overall symptoms of service-
connected bronchial asthma were adequately contemplated 
within the 30 percent evaluation based on the frequency of 
the asthma attacks and the characterization of the veteran's 
disorder as moderate pursuant to the provisions of Diagnostic 
Code 6602.  It is readily apparent that the RO's action was 
within the bounds of sound judgmental discretion, regardless 
of whether or not some adjudicators might have reached a 
different result.  All clinical data were before the RO when 
it considered the case.  The veteran's complaints of 
shortness of breath were contemplated within the rating 
criteria.  The pertinent symptoms expressed or manifested 
represented no more than a moderate impairment caused by 
bronchial asthma.  

It is noteworthy that the September 1988 VA clinical reports 
described the veteran's bronchial asthma as moderate, which 
is reflected by the 30 percent rating.  In essence, the basis 
of the veteran's CUE claim is that the RO did not properly 
weigh or evaluate the medical evidence of record.  However, a 
claim of CUE on the basis that evidence was not properly 
weighed or evaluated in the previous adjudication never rises 
to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; 
see also Russell, 3 Vet. App. at 313.  The Board further 
notes that the report of the emergency room visit on 
September 17, 1988, was not of record at the time of the 
April 1989 rating decision.  However, the veteran argues that 
the RO had been put on notice of the existence of that report 
in his December 1988 notice of disagreement.  Nonetheless, 
the RO's failure to conduct additional development of the 
evidence does not constitute CUE because the Court has held 
that a breach of the duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (breach of duty to assist caused an 
incomplete record but not an incorrect record).  

The veteran also argues that VA treatment reports dated in 
May 1989 reflect increasing symptoms of his bronchial asthma, 
including increased shortness of breath, heavy wheezing and 
productive cough, requiring the use of prednisone.  Again, 
the record reflects that these reports were not received 
until September 1999.  In this regard, the Board notes that, 
the Court has held that evidence which was not of record at 
the time of an allegedly clearly and unmistakably erroneous 
rating decision may not serve as a basis to find CUE.  Fugo.  
Instead, it must be shown that evidence that was of record at 
the time of the decision in question warranted a different 
outcome in light of the law as it stood.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that 
medical records concerning a claimant which are in VA's 
possession at the time VA adjudicators render a decision on a 
claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the decision, 
regardless of whether such records were actually before the 
adjudicators at the time of the decision.  However, in 
VAOPGCPREC 12-95, VA General Counsel held that with respect 
to final agency of original jurisdiction (AOJ) decisions 
rendered prior to July 21, 1992, an AOJ's failure to consider 
evidence which was in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may not provide a basis for a finding of clear and 
unmistakable error.  As CUE is not shown, the claim of CUE 
must be denied.  

Simply to allege CUE on the basis that the RO improperly 
weighed and evaluated the evidence, as the veteran appears to 
be alleging here, can never rise to the stringent definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board 
finds, to the contrary, that the April 1989 rating decision 
was supported by the evidence then of record, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied.  The Board must conclude that clear and 
unmistakable error in the RO's April 1989 rating decision, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
at 314.  

B.  Propriety of the reduction from 60 percent to 30 percent.

Pursuant to the provisions of 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  

"[I]n any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  When a VA examination is the 
basis for a reduction, the VA examiner should have reviewed 
the claims file, and the VA examination should be otherwise 
adequate.  See Tucker v. Derwinski, 2. Vet. App. 201 (1992); 
see also 38 C.F.R. §§ 4.1, 4.2.  

In January 1999, the veteran filed a claim for an increased 
rating for his bronchial asthma.  Following a VA examination 
in February 1999, a rating action in July 1999 confirmed the 
30 percent rating for bronchial asthma.  Another VA 
examination was conducted in May 1999 and additional VA 
treatment reports were received in June and September 1999.  
Thereafter, in a rating decision dated in November 1999, the 
RO increased the evaluation of the veteran's bronchial asthma 
from 30 percent to 60 percent disabling, effective January 
21, 1999.  The veteran appealed that determination.  
Subsequently, a rating action in April 2000 granted service 
connection for anxiety reaction, evaluated as 30 percent 
disabling.  The veteran had a combined disability rating of 
70 percent.  In June 2001, the RO increased the evaluation 
for the veteran's anxiety reaction from 30 percent to 70 
percent, which resulted in combined rating of 90 percent; he 
was also awarded a total disability evaluation based on 
individual unemployability, effective August 31, 1999.  

Subsequently, the RO, in a rating decision dated in April 
2002, reduced the evaluation of the veteran's service-
connected bronchial asthma from 60 percent to 30 percent 
disabling, effective April 1, 2002.  However, the combined 
evaluation was only reduced to 80 percent; therefore, the 
veteran retained his TDIU.  Consequently, the veteran did not 
experience an actual diminution in the monthly compensation 
checks that he had been receiving.  

It is noted that in reducing the veteran's disability rating 
for his bronchial asthma, the RO did not comply with the 
procedures set forth under 38 C.F.R. § 3.105(e).  However, 
the VA General Counsel has held that the provisions of 38 
C.F.R. § 3.105(e) do not apply where there is no reduction in 
the amount of compensation payable.  It is only applicable 
where there is both a reduction in evaluation and a reduction 
or discontinuance of compensation payable.  Therefore, where 
the evaluation of a specific disability is reduced but the 
amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 
71-91 (Nov. 7, 1991); see also VAOPGCPREC 29-97 (Aug. 7, 
1997).  Accordingly, the Board finds that the provisions of 
38 C.F.R. § 3.105(e) are not applicable and there is no due 
process violation in this regard.  Therefore, the reduction 
of the rating for bronchial asthma from 60 percent to 30 
percent, effective April 1, 2002 was not procedurally 
improper.  

Next for consideration is whether the reduction in the rating 
was warranted on the merits.  The prior 60 percent rating for 
bronchial asthma was assigned under rating criteria which 
became effective in October 1996, and those same rating 
criteria are still in effect.  Bronchial asthma is rated 30 
percent for FEV-1 of 56 to 70 percent of that predicted; or 
FEV-1/FVC of 56 to 70 percent; or daily inhalation or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  For a 60 percent rating there must be FEV-1 of 
40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; 
or at least monthly visits to a physician for required care 
of exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).  

The record reflects that the veteran was assigned a 60 
percent evaluation for bronchial asthma based on treatment 
reports, dated from September 1988 through May 1999, to 
include the report of PFT in May 1999.  It was noted that 
those records showed increased frequency in asthma attacks 
that required treatment with steroid medications to control 
the attacks.  It was also noted that the records indicate 
that Prednisone, a corticosteroid, had been frequently used 
to control asthma.  It was determined that that form of 
treatment had been used for a sufficient length of time to 
establish intermittent (at least 3 per year) courses of 
systemic corticosteroids for asthma control.  The reduction 
of the disability rating to 30 percent was based primarily on 
the report of the results of a PFT performed in April 2001 
showing FEV-1 of 89% of predicted and FEV-1/FVC of 82% 
following bronchodilator.  

The Board acknowledges that the veteran's pulmonary tests 
scores in April 2001 markedly improved since the May 1999 
examination.  However, the records show that the treatment 
records continued to show a history of daily asthma attacks, 
with complaints of shortness of breath, wheezing and 
coughing.  The records indicate that the veteran was seen on 
several occasions in 2000 for exacerbation of his asthma and 
required treatment with Prednisone.  He was seen three times 
in 2001 and, in November 2001, for treatment.  The veteran 
was seen twice in the emergency room in February 2002 
complaining of increased difficulty breathing; he was treated 
with Prednisone.  In light of these findings, the Board finds 
that the veteran has consistently reported experiencing 
exertional shortness of breath to his examiners.  In short, 
the evidence shows that the same symptoms present at the in 
1999 have continued, if with occasional respite, since that 
time.  

Moreover, on May 1, 2002, the veteran was seen for increased 
symptoms; he was prescribed Salmeterol and oral inhaler 2 
puffs by mouth every 12 hours for uncontrolled asthma.  
Another VA progress note dated in May 2002 described the 
veteran's condition as moderate to severe asthma; his 
medications were adjusted switching scheduled Albuterol to 
Combivent and to use Albuterol as needed.  The veteran was 
seen for a follow up visit for his asthma in August 2002.  
The veteran was admitted to an emergency room on May 17, 2003 
for productive cough and asthma flair; he had wheezing in 
both the right and left lungs.  Pulmonary function studies 
reflect findings of FEV-1/FVC of 52 percent in July 2003, and 
54 percent in November 2003.  While the recent pulmonary 
function test results do not fully satisfy the criteria for a 
60 percent rating for bronchial asthma under Code 6602, that 
code provides other alternative bases for a 60 percent 
rating.  One basis for a 60 percent rating is that the person 
has at least monthly visits to a physician for required care 
of exacerbations.  It appears from all the evidence that the 
veteran meets this requirement.  In recent years he has 
required infrequent inpatient hospital care for asthma 
exacerbations, but he has had fairly frequent outpatient care 
for asthma exacerbations, and on average it appears that 
monthly treatment by a doctor has been required.  

As the examination reports did not otherwise disclose 
improvement in the veteran's symptoms, and since the record 
as a whole in any event demonstrates that the veteran has 
continued to experience the same symptoms as noted in May 
1999, the Board concludes that the evidence of record at the 
time of the April 2002 rating decision did not establish that 
the veteran's lung disability underwent improvement.  
Accordingly, the Board concludes that restoration of the 
veteran's 60 percent evaluation is warranted.  

C.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma, from January 21, 1999.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran is rated 60 percent disabled under Diagnostic 
Code 6602, which pertains to bronchial asthma.  A 60 percent 
rating is warranted for bronchial asthma if the forced 
expiratory volume in one second (FEV-1) is from 40 to 55 
percent predicted, or if the ratio of the forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) is 
from 40 to 55 percent, or if the veteran needs at least 
monthly visits to a physician for care of exacerbations, or 
if he needs intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  The maximum 
rating of 100 percent is warranted if the FEV-1 is less than 
40 percent predicted, or if the FEV-1/FVC ratio is less than 
40 percent, or if the veteran has more than one asthma attack 
per week with episodes of respiratory failure, or if he needs 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Also, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97 (2003).  

After careful review of the evidentiary record since January 
1999, the Board finds that the maximum rating of 100 percent 
is not warranted in this case.  See Id.  The VA has examined 
the veteran several times during the course of his appeal.  
In this regard, it is significant to observe that the results 
of the pulmonary function studies that have been conducted 
fail to support an increased rating.  The evidence indicates 
that the veteran occasionally needs steroid medication to 
control his respiratory disease, but the medical reports of 
his treatment and evaluations do not show daily use of a 
systemic high dose of corticosteroids or immuno-suppressive 
medications to support the assignment of a total rating for 
the bronchial asthma under diagnostic code 6602.  After 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation for the bronchial asthma.  Hence, the 
claim is denied.  

In addition, the clinical presentation of the asthma is 
neither unusual or exceptional as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2003).  The record does not reflect 
frequent periods of hospitalization due to asthma; and, while 
the veteran indicates that asthma has been a problem 
throughout his working years, it is not shown that it caused 
marked interference with employment to a greater degree than 
that contemplated by the regular schedular standards which 
are based on average impairment of employment.  The Board 
finds, accordingly, that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The rating decision of November 1988, which granted service 
connection and assigned a 30 percent disability rating for 
bronchial asthma, did not involve CUE.  

The rating decision of April 1989, which confirmed and 
continued the 30 percent disability rating for bronchial 
asthma, did not involve CUE.  

The 60 percent rating for bronchial asthma is restored, 
effective April 1, 2002.  

Entitlement to a rating in excess of 60 percent for bronchial 
asthma is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



